Mr. Justice Dickey delivered the opinion of the Court: This was an action, brought by Skinner, against Sherman, before a justice of the peace, and, on appeal in the circuit court, was tried by the court, by consent of parties, without a jury, and the court found for plaintiff, and gave judgment for $140, and Sherman brings the record here by appeal. The errors assigned are, first, that the finding is contrary to the evidence; and, secondly, that the finding of the court below is contrary to law. All the evidence is preserved by bill of exceptions, so called. But there is nothing in the record showing that the appellant took exception to the finding of the court below. Mor is the question of the fitness of the finding of the court below brought before this court in any other mode., Without this, appellant can not question the finding in this court. The judgment must be affirmed. Judgment affirmed.